*212OPINION.
Littleton:
The only issue in this proceeding is the value on March 1, 1913, of petitioner’s 197% acres of land and the mineral rights.
Petitioner is a man beyond 84 years of age and has been familiar with farm lands in the vicinity of Auburn practically all of his life. He testified that the fair market value of the 197% acres of land and the coal rights on March 1, 1913, was $275 an acre. Two other witnesses who were familiar with land values in that vicinity in 1913 testified that this property, considering the mineral rights and its availability for subdivision purposes, was well worth $275 an acre on March 1, 1913. One of these witnesses was the owner of certain land one-half mile from the city limits of Auburn, and comparable in fertility and in mineral contents to the land of petitioner. In 1912 he sold the mineral rights in his land for $50 an acre and surface rights in 1914 for $265 an acre.
The Board is of the opinion that the evidence submitted fully sustains petitioner’s claim that the 197% acres of land had on March 1,1913, a fair market value of $275 an acre, and we have so found.
Judgment mil be entered on 15 days' notice, under Bule 50.